Citation Nr: 0114414	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the scalp including basal cell carcinoma as secondary to sun 
exposure and herbicides.

2.  Entitlement to service connection for coronary artery 
disease, status postoperative.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss from November 3, 1988 to October 29, 
1999, and in excess of 10 percent on and after October 30, 
1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1951 to April 1955, and from July 1955 to 
February 1974.  He served in Vietnam from January 1970 to 
October 1970 as an Air Traffic Specialist. 

The issues on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in February 
1998.  The RO granted entitlement to service connection for 
bilateral hearing loss effective from November 3, 1988 with 
assignment of a noncompensable evaluation, denied service 
connection for a skin disability of the feet claimed as 
jungle rot, and determined that new and material evidence had 
not been submitted to reopen a claim of service connection 
for diabetes mellitus.  The veteran did not complete his 
appeal with respect to diabetes mellitus and jungle rot.

In March 2000 the RO granted a 10 percent evaluation for 
bilateral hearing loss effective from October 30, 1999.  The 
RO's award of a higher rating did not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993). Therefore, that 
appeal is still pending as restated on the title page.


The veteran provided oral testimony before the undersigned at 
the RO in February 2000, a transcript of which has been 
associated with the claims file.  He raised the issues of 
entitlement to service connection for diabetes mellitus as 
secondary to Agent Orange exposure, and for service 
connection for cancers and benign skin lesions all over the 
body other than the scalp and removal of a prostate mass 
previously denied by the RO in January 1999.  As these issues 
have been neither procedurally prepared nor certified for 
appellate review, they are referred to the RO for initial 
consideration and adjudicatory action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  

The issue of entitlement to service connection for a skin 
disability of the scalp including recurring basal cell 
carcinoma as secondary to sun exposure and herbicides is 
addressed in the remand portion of the decision.  


FINDINGS OF FACT

1.  Coronary artery disease was not shown in service, 
disabling to a degree of 10 percent during the first post 
service year, and not actually shown to exist or have been 
diagnosed until many years following service.

2.  There is no competent medical evidence of record linking 
post service reported coronary artery disease to active 
service.

3.  Prior to October 30, 1999 the veteran's bilateral hearing 
loss disability was manifested by an average puretone 
threshold of 61 decibels in the right ear and 59 decibels in 
the left ear, with speech recognition ability of 96 percent 
bilaterally.

4.  The veteran's current bilateral hearing loss disability 
is currently manifested by an average puretone threshold of 
59 decibels in the right ear and 60 decibels in the left ear, 
with speech recognition ability of 76 percent bilaterally.



CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098, 2099 (2000) (codified as amended at 
38 U.S.C. § 5107);  38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(2000).

2.  The criteria for the assignment of an initial compensable 
evaluation from November 3, 1988 to October 29, 1999, and in 
excess of 10 percent on and after October 30, 1999 for 
bilateral hearing have not been met.  38 U.S.C.A. § 1155 
(West 1991); VCAA of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, 
Diagnostic Code 6100 (effective prior to and following June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The voluminous service medical records with multiple interim 
physical examination reports and electrocardiogram (EKG) 
studies are silent for coronary artery disease. Comprehensive 
diagnostic workup for chest pain in mid 1973 including an 
electrocardiogram showed no evidence of cardiac disease.  A 
report of a physical examination with EKG in November 1973 
for retirement purposes is silent for coronary artery 
disease. 

Voluminous post retirement service medical records including 
records of treatment from Fitzsimons Army Medical Center 
dating between approximately 1974 and 1995 are of record.  
Such records are silent for any pertinent findings of 
coronary artery disease until an August 1982 clinical record 
showing that the ophthalmology clinic referred the veteran to 
the internal medicine clinic to rule out hypertension and 
atherosclerosis based on visual findings noted on eye 
examination. 


A February 1985 clinical record shows the veteran with no 
previous cardiac history.  He was experiencing a three minute 
episode of resting substernal pressure with radiation to the 
left arm and numbness.  Provisional diagnosis was new onset 
angina.  Following objective examination final diagnosis was 
chest pain syndrome, probably gastrointestinal in origin.  
Also noted was gastroesophageal reflux.  

In November 1991 the veteran was hospitalized for resting 
angina on the day of hospital admission.  The 
electrocardiogram showed a normal sinus rhythm with an 
intraventricular conduction delay and flipped T-waves in the 
inferior leads.  He was taken to intensive care where a 
myocardial infarction was ruled out by serial cardiac enzymes 
and electrocardiograms.  A positive treadmill prompted 
subsequent cardiac catheterization revealing coronary artery 
disease.  He underwent coronary bypass surgery.  Subsequently 
dated medical records refer to treatment for coronary artery 
disease, status postoperative.

Also of record are VA medical records dated in the mid 1990's 
referring to coronary artery disease, status postoperative.

A February 1998 VA audiometry examination report shows the 
veteran's bilateral hearing loss was manifested by puretone 
thresholds of 35, 65, 70, and 75 with an average of 61 at 
1,000, 2,000, 3,000 and 4,000 Hertz of 35, 65, 70, and 75 
respectively in the right ear, 30, 65, 70, and 70 with an 
average of 59 in the left ear, with bilateral speech 
recognition ability of 96 percent.

A February 2000 VA audiometry examination report shows the 
veteran's bilateral hearing loss was manifested by puretone 
thresholds of 35, 65, 65, and 70 with an average of 59 at 
1,000, 2,000, 3,000 and 4,000 Hertz in the right ear, and 35, 
65, 70, and 70 with an average of 60 in the left ear with 
bilateral speech recognition ability of 76 percent.




In February 2001 the veteran provided oral testimony before 
the undersigned at the RO, a transcript of which has been 
associated with the claims file.  He claimed that the chest 
pain in service represented the onset of coronary artery 
disease necessitating bypass surgery.  T-2-6.  He did not 
present testimony on the issue of entitlement increased 
compensation benefits for bilateral hearing loss.  

Criteria

Duty to Assist

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
be codified at 38 U.S.C.A. § 5103(a).  This law eliminates 
the well-grounded requirement and amplifies the duty to 
notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the VCAA of 
2000, signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the VCAA of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the VCAA of 2000 signed into law November 9, 2000, to 
be codified at 38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(b)(3).  Current law more specifically provides that 
the assistance provided by the Secretary shall include 
obtaining the following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the VCAA of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, alters former 38 U.S.C.A. § 5107, and now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000);  38 C.F.R. § 3.303 
(2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of chronicity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that to prevail on a the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and post service development of presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).

If the disorder is coronary artery disease, service 
connection may be granted if manifested to a degree of 10 
percent within one year of date of termination of such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The provisions of 38 C.F.R. § 4.1 
require that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  The provisions 
of 38 C.F.R. § 4.2 require that medical reports be 
interpreted in light of the whole recorded history and that 
each disability be considered from the point of view of the 
veteran working or seeking work.

VA has a duty to acknowledge and consider all the regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).


Where there is a question as to which of two evaluations 
shall be applied, a higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2000).

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by pure tone and audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the revised schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a, 
Diagnostic Codes 6100 to 6110 prior to June 10, 1999 and 
Diagnostic Code 6100 effective June 10, 1999.

The criteria for a compensable, 10 percent, evaluation for 
bilateral hearing loss are met where numeric designations 
meet levels (IV and III); (IV and IV); (V and II); 
(V and III); (V and IV); (VI and II); (VII and III); (X and 
I); (XI and II); (VII and II); (VIII and II); (IX and I); (X 
and II); (XI and I) (Diagnostic Code 6101 prior to June 10, 
1999 and Diagnostic Code 6100 effective June 10, 1999).

The criteria for a 20 percent, evaluation for bilateral 
hearing loss are met where numeric designations meet levels 
(V and V); (IV and VI); (V and VI); (III and VII); (IV and 
VII); (III and VIII); (IV and VIII); (III and IX); (III and 
X); (III and X) (Diagnostic Code 6102 prior to June 10, 1999 
and Diagnostic Code 6100 effective June 10, 1999).

Lower combinations would warrant a continuation of the 
noncompensable evaluation now in effect. 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 prior to and following June 10, 
1999.  





Hearing loss manifested by a pure tone threshold average in 
the right ear of 61 decibels with speech recognition ability 
of 96 percent (level II), and a pure tone threshold average 
in the left ear of 59 decibels with speech recognition 
ability of 96 percent (level II) bilaterally is provided a 
noncompensable evaluation under Diagnostic Code 6100 prior to 
and following June 10, 1999.

For exceptional patterns of hearing impairment, (a) when the 
puretone threshold at each of the four specified frequencies 
1000, 2000, 3000, and 4000 (Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. (b) When the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
4.86(a) (effective June 10, 1999) and Part 4, Codes 6100 to 
6101 (effective prior to June 10, 1999), 6100 (effective June 
10, 1999).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In that decision, the United States Court of Appeals for 
Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  As will become 
apparent below, the Board finds no basis for assignment of 
staged ratings in the veteran's case.

As may be gleaned from the above, new VA regulations 
regarding the evaluation of service-connected hearing loss 
became effective June 10, 1999, prior to the promulgation of 
a final decision on the veteran's claim for entitlement to an 
initial compensable rating for bilateral hearing loss.  64 
Fed. Reg. 25202 (1999).  When a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version more favorable to an appellant applies 
unless Congress provided otherwise, or permitted the 
Secretary to do otherwise, and the Secretary does so.  
Marcoux v. Brown, 10 Vet. App. 30 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  He is entitled to those 
criteria which are more favorable to him. Of course, the 
amended criteria cannot be applied to his case prior to their 
effective date of June 10, 1999.  DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McKay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

The Board will proceed with the adjudication of his claim 
utilizing the criteria in effect both before and after June 
10, 1999 as the evaluative criteria did not substantively 
change for the purpose of the present claim and the veteran 
is not prejudiced by the Board's review.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. § 5107).


Analysis

Duty to Assist

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issues of entitlement to service 
connection for coronary artery disease, status postoperative, 
and increased compensation benefits for bilateral hearing 
loss.

The veteran has been provided with notice of what is required 
to substantiate his claims.  By virtue of the Statement of 
the Case and Supplemental Statement of the Case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).

The RO has made reasonable efforts to obtain relevant 
evidence adequately identified by the veteran.  In fact, it 
appears that all evidence identified by the veteran relative 
to his claims has been obtained and associated with the 
claims folder.  
In this regard, the veteran has been afforded medical 
examinations and a substantial quantity of post service 
medical documentation have been associated with the claims 
file.  The veteran was afforded the benefit of a hearing 
before the undersigned at the RO, and a transcript has been 
associated with the claims file.

The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the veteran as mandated by the VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In reaching this 
determination, the Board has considered the fact that the law 
with respect to the duty to assist has been significantly 
changed since the supplemental statement of the case was 
issued to the veteran.

In this case, the Board finds that the veteran is not 
prohibited by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran and his representative have been afforded the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and have done so.

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  They include 
the veteran's voluminous service medical records and post 
retirement service medical records dating between 
approximately 1974 and 1995, and VA medical records dated in 
the mid 1990's including recent reports of VA audiometry 
examinations and a hearing transcript from a Travel Board 
hearing in February 2001.  The voluminous record appears to 
be complete.



The evidence of record provides a complete basis for 
addressing the merits of the veteran's claims at this time.  
Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As the RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claims by the RO under the new law would 
only serve to further delay resolution of the veteran's 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Entitlement to service connection for coronary artery 
disease.

The Board notes that the voluminous service medical records 
including diagnostic workups for chest pain during service 
and in 1973, prior to retirement from service are silent for 
any objectively demonstrated underlying coronary artery 
disease process.  The veteran's service documented chest pain 
was considered noncardiac in origin.  Electrocardiograms in 
service were normal.  A November 1973 physical examination 
report for retirement purposes was similarly silent for 
coronary artery disease.  

VA medical records dated in the 1990's first refer to an 
objectively demonstrated coronary artery disease process many 
years following the veteran's final separation from service.  

Significantly, the postservice medical record is without any 
competent medical evidence providing an etiologic link or 
nexus between the coronary artery disease process first 
objectively demonstrated many years postservice with any 
incident of active duty.  Coronary artery disease was not 
shown to be disabling to a compensable degree during the 
first post service year.

The veteran presently maintains that he has coronary artery 
disease as a consequence of service.  The Court has held that 
while a lay person is competent to testify as to facts within 
his own observation and recollection, such as visible 
symptoms, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's coronary artery disease is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991). In this case, however, aside from the 
veteran's own contentions, there is simply no competent 
medical evidence that coronary artery disease may be 
associated with service to include complaints of chest pain 
reported therein.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for coronary artery 
disease, status postoperative.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Increased Evaluation for Bilateral Hearing Loss

The Board points out that in February 1998 the RO granted 
service connection for a bilateral hearing loss effective 
from November 3, 1988, based on a pending claim at the time 
that had not been formally adjudicated.  38 C.F.R. 
§ 3.160(c).  It was determined that the veteran's hearing 
loss in service met the criteria for service connection under 
38 C.F.R. § 3.385.  A noncompensable evaluation was assigned 
for service-connected bilateral hearing loss under Diagnostic 
Code 6100 pending a VA audiometry examination.  Based upon 
the findings noted on a subsequent February 1998 VA 
audiometry examination, the RO in March 1998 confirmed and 
continued the noncompensable evaluation for bilateral hearing 
loss.  Prior to the results of the VA audiometry examination 
in February 1998, the record was devoid of any competent 
audiometry examinations for the purpose of determining the 
degree of hearing loss disability under the VA Rating 
Schedule for rating hearing loss disability.  

The Board also recognizes that for all practical purposes the 
February 1998 and February 2000 audiometry findings did not 
meet the provisions for consideration of exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86 (a) and (b) 
effective June 10, 1999.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992)

The findings on the February 1998 VA audiometry examination 
revealed a pure tone threshold average in the right ear of 61 
decibels with speech recognition ability of 96 percent (level 
II) and a pure tone threshold average in the left ear of 59 
decibels with speech recognition ability of 96 percent (level 
II).  These designation scores as noted above are provided a 
noncompensable evaluation under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII.  




Importantly, the findings recorded on the February 2000 VA 
audiometry examination revealed a pure tone threshold average 
in the right ear of 59 decibels with speech recognition 
ability of 76 percent (level IV) and a pure tone threshold 
average in the left ear of 60 decibels with speech 
recognition ability of 76 percent (level IV).  These 
designation scores as noted above provide for a compensable 
10 percent evaluation under Diagnostic Code 6101 prior to 
June 10, 1999 and Diagnostic Code 6100 effective June 10, 
1999.  38 C.F.R. § 4.85, Table VII.

Based upon the February 2000 VA audiometry examination 
findings first objectively demonstrating an increase in 
hearing loss disability meeting the criteria for a 10 percent 
evaluation, the RO liberally granted a 10 percent evaluation 
for service-connected bilateral hearing loss retroactively to 
October 30, 1999.  Importantly, the Board points out that a 
comprehensive review of the record is silent for any evidence 
of an audiometry evaluation reflective a hearing loss 
disability meeting or more nearly approximating the criteria 
for a compensable rating under the rating schedule prior to 
that time.  

Overall, the record lacks findings of a greater hearing loss 
disability than that reflected by the noncompensable 
evaluation prior to October 30, 1999, and the 10 percent 
rating assigned October 30, 1999, currently in effect in view 
of the schedular criteria cited above.


Other Considerations

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under  38 C.F.R. § 
3.321(b)(1) in the first instance. 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board, however, 
is still obligated to seek all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law or regulation.



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case, the RO in March 1998 provided the veteran 
the criteria for assignment of an extraschedular evaluation 
and discussed the criteria in light of his claim for initial 
increased evaluations, but did not grant entitlement to 
increased compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In addition, in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

The evidence of record does not show that the veteran has 
been hospitalized frequently for treatment of his bilateral 
hearing loss.  There is no evidence that his hearing loss 
causes any occupational impairment above the impairment 
reflected by the present schedular evaluation.  Consequently, 
the Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to warrant 
referral of the case to the Director or Under Secretary for 
review for consideration of extraschedular evaluation under 
the provisions 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial increased  evaluation for bilateral hearing loss 
during either period of time at issue.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for coronary artery 
disease, status postoperative, is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss from November 3, 1988 to October 29, 
1999, and in excess of 10 percent on and after October 30, 
1999 is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that following a preliminary review of the 
record, the etiology of the recurring skin disability of the 
scalp including basal cell carcinoma of the scalp noted in 
the post retirement service records remains unresolved 
clinically.  

In February 2001, the veteran attended a hearing at the RO 
before a travel board member.  The hearing transcript (T.) is 
on file.  He noted that his skin disability of the scalp 
including basal cell carcinoma was also claimed on the basis 
of sun exposure.  T-7.  The veteran served on active duty in 
the United States Air Force from April 1951 to February 1974.  
He served on active duty in Southeast Asia during the Vietnam 
Era from January 1970 to October 1970 as an Air Traffic 
Specialist.

The record is absent documentation that the veteran has been 
afforded a Department of Veterans Affairs (VA) examination by 
an appropriate specialist in order to determine the etiology 
of any current skin disability of the scalp, including 
actinic keratosis and basal cell carcinoma or residual 
thereof.

Accordingly, the Board is deferring adjudication of the issue 
of entitlement to service connection for a skin disorder of 
the scalp, including actinic keratosis and basal cell 
carcinoma pending a remand of the case to the RO for further 
development as follows:

1. The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (2000).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of a skin disorder of the 
scalp including actinic keratosis and 
basal cell carcinoma.  After obtaining 
any necessary authorization or medical 
releases, the RO should secure and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA 
dermatologic examination of the veteran 
by a board certified specialist in 
dermatology or other appropriate 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any skin disorder of the 
scalp, including actinic keratosis and 
basal cell carcinoma or residuals thereof 
which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.



The examiner should be asked to express 
an opinion as to whether it is at least 
as likely as not that any skin disorder 
of the scalp, including actinic keratosis 
and basal cell carcinoma or residuals 
thereof found on examination is/are 
related to any incident of service 
including sun exposure in Southeast Asia 
during the Vietnam Era.  The rationale 
for any opinion expressed should be 
provided in detail.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  See Stegall v. West, 
11 Vet. App. 268 (2000).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a skin disorder of 
the scalp, including actinic keratosis 
and basal cell carcinoma.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until he is notified by the RO; 
however, the veteran is advised that failure to report for a 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals





 



